DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              R.T., the mother,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES
                             and
                  GUARDIAN AD LITEM PROGRAM
                           Appellees.

                               No. 4D17-1357

                           [August 29, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Larry Schack, Senior Judge; L.T. Case No.
502015DP300475.

  R.T., the mother, South Burrlington, VT, pro se.

  Sara E. Goldfarb, Sanford, for appellee Guardian Ad Litem Program.

  Meredith K. Hall of Children’s Legal Service, Bradenton, for appellee
Department of Children and Families.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.